Title: To George Washington from Henry Knox, 20 May 1792
From: Knox, Henry
To: Washington, George

 

Sir
War department May 20. 1792

I have the honor to inform you that the Pittsburg mail which arrived on friday last did not bring any information of further indian incursions.
Contrary to my expectations yesterday I received a letter from General Brooks declining his appointment.
I have not received any answer from General Hull to the invitation given him to repair to this City in case of Brooks non acceptance. Indeed as he lives out of Town, it could not be well expected until tuesday next. I Shall again write him by Tomorrows post.
The Quartermaster Genl and Genl Putnam will not be in readiness to set out until tuesday or Wednesday, and General Wayne by thursday or friday.
The recruits by returns, and estimation amount probably to about 850. I have the honor with perfect respect to be sir Your most obedient Servant

H. Knox

